Exhibit 2(p) Rochdale Investment Management LLC 570 Lexington Avenue New York, New York 10022-6837 , 2010 The Board of Managers Rochdale High Yield Advance Fund, LLC 570 Lexington Avenue New York, New York 10022-6837 Ladies and Gentlemen: The undersigned hereby agrees to purchase 100 units of limited liability interest (the “Units”) of Rochdale High Yield Advance Fund LLC, a Delaware limited liability company, for $100,000. In connection with such purchase, the undersigned represents that the purchase is being made for investment purposes and with no present intention of selling the Units. Very truly yours, Rochdale Investment Management LLC By /s/ GARRETT D’ALESSANDRO Garrett D’Alessandro President
